DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-20 are rejected.
Response to Arguments
Applicant’s arguments, see pg. 7 of the remarks, filed July 26, 2021, with respect to the objection of the Specification and 35 U.S.C. 112(b) rejections of Claims 2 and 8 have been fully considered and are persuasive. The objection of the Specification and 35 U.S.C. 112(b) rejections of Claims 2 and 8 have been withdrawn. 
Applicant’s arguments, see pg. 8 of the remarks, filed with respect to the rejections of Claims 1-14 and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a design choice rationale.
Reference A, Cortequisse (US 2016/0341216 A1) does not explicitly teach the radial height being approximately equal to the radial thickness as claimed. However, such a limitation is considered obvious in view of a design choice rationale as detailed in the rejection below. 
It is noted that with respect to Claims 15-20, the radial thickness aspect is only present for the “first bumper” embodiment, which is recited in the alternative along with a “first tab” embodiment. Claims 15-18 and 20 remain rejected under 35 U.S.C. 102 under the “first tab” embodiment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortequisse (US 2016/0341216 A1), hereinafter Cortequisse.
Regarding Claim 15, Figures 1-2 of Cortequisse disclose a gas-turbine engine comprising: a compressor section (5); a stator assembly (34) disposed aft of the compressor section (rearmost 34). Figures 3-4 teach the stator assembly: comprising a vane (26) comprising a suction side (56), a mating portion (inner end of 26), and a first tab (48), the first tab (48) disposed on the suction side (56) and extending circumferentially away from the suction side (56); a ring (comprising 38, 32) having a slot configured to receive the vane (26); and a potting component (50) comprising a silicone disposed between the mating portion of the vane (26) and the slot of the ring (32, 38), the potting component (50) configured to join the vane (26) and the ring (32, 38), wherein: the ring (38, 32) includes a radial thickness. Asperities (48) are distributed anywhere over the surfaces and may be concave or convex [0066]. Paragraph [0068-0069] describes layer (50) as being a polymer, specifically silicone. Aspects regarding the “first bumper”, such as the bumper having a radial height, the radial height approximately equal to the radial thickness, are not required for Cortequisse to meet the claim since the “first tab” embodiment is disclosed. The “first bumper” and “first tab” are recited in the alternative. 
Regarding Claim 16, Cortequisse discloses the gas-turbine engine as set forth in Claim 15. 
wherein the ring (32, 38) comprises a first circumferential recess disposed in the slot proximate the first tab (48), wherein the first tab or the first bumper is the first tab. The claim does not specify the structure of the "recess", "slot". The space in which vane (26) is received shown in Fig. 4 is dividable into respective "recess" for purposes of interpretation. 
Regarding Claim 17, Cortequisse discloses the gas-turbine engine as set forth in Claim 16. 
Figures 3-4 of Cortequisse teach wherein the first tab (48, leftmost) is disposed proximate the leading edge (left side) of the vane (26), wherein the vane (26) further comprises a second tab (48, rightmost) disposed on the suction side (56) proximate a trailing edge (right side) of the vane (26), the second tab (48) extending circumferentially away from the suction side (56) [0066]. 
Regarding Claim 18, Cortequisse discloses the gas-turbine engine as set forth in Claim 17.
Figures 3-4 of Cortequisse disclose wherein the ring (32, 38) further comprises a second circumferential recess disposed in the slot proximate the second tab (48, rightmost), wherein the circumferential recess is configured to receive the second tab (48). The claim does not specify the structure of the "recess", "slot", or how the tab is "received". The space in which vane (26) is received shown in Fig. 4 is dividable into respective "recess" for purposes of interpretation
Regarding Claim 20, Cortequisse discloses the gas-turbine engine as set forth in Claim 15. 
Figures 3-4 of Cortequisse teach wherein the vane (26) is a monolithic component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse in view of design choice.
Regarding Claim 1, Fig. 3-4 of Cortequisse teaches a stator assembly, comprising: vane (26) comprising a suction side (56), a mating portion (proximate 32), and a first bumper (48), the first bumper (48) disposed on the suction side (56) and extending circumferentially away from the suction side (56); a ring (comprising 38, 32) having a slot configured to receive the vane (26), the first bumper (48) configured to be disposed adjacent to the slot; a potting component (50) comprising a silicone disposed between the mating portion of the vane (26) and the slot of the ring (32, 38), the potting component (50) configured to join the vane (26) and the ring (32, 38), wherein: the first bumper (48) includes a radial height, the ring (comprising 38, 32) includes a radial thickness. Asperities (48) are distributed anywhere over the surfaces and may be concave or convex [0066]. The positioning of the bumper (48) with respect to the slot the vane (26) is inserted shown in Figure 3 is considered to satisfy the broadest reasonable interpretation of the term “adjacent”. Paragraph [0068-0069] describes layer (50) as being a polymer, specifically silicone.
Cortequisse does not expressly teach wherein the radial height is approximately equal to the radial thickness, wherein approximately equals +/- 15% of the radial thickness as claimed. However, such a thickness would have been obvious in view of design choice. 
The courts have held various common practices to require only ordinary skill in the art and hence are considered routine expedients. One of these practices includes a change in proportion. The courts have held where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device would not be patentably distinct from the prior art device (see MPEP § 2144.04, IV, A). With respect to the instant application, the bumpers (48) of Cortequisse help anchor the potting component (50) [0067]. The disclosure treats this function as being due to the presence of the bumper (48), not the relative dimensions between the bumper and the ring. There does not appear to be any part of Applicant’s disclosure which shows criticality for the radial height being 
It would have been obvious to one of ordinary skill in the art to modify the stator assembly taught by Cortequisse such that the radial height is approximately equal to the radial thickness, wherein approximately is equal to +/- 15% of the radial thickness as a matter of design choice, since a change in proportion is considered a routine expedient that only requires one of ordinary skill. 
Regarding Claim 2, Cortequisse teaches the stator assembly as set forth in Claim 1. 
Figures 3-4 of Cortequisse teach wherein the first bumper (48) extends orthogonal to the suction side (56) [0066].
Regarding Claim 3, Cortequisse teaches the stator assembly as set forth in Claim 1. 
Figures 3-4 of Cortequisse teach wherein the first bumper (48, leftmost in Figure 3) is disposed proximate a leading edge (left end) of the vane (26) [0066].
Regarding Claim 4, Cortequisse teaches the stator assembly as set forth in Claim 3. 
Figures 3-4 of Cortequisse teach a second bumper (48, rightmost in Figure 3) disposed on the suction side (56) of the vane (26) [0066].
Regarding Claim 5, Cortequisse teaches the stator assembly as set forth in Claim 4. 
Figures 3-4 of Cortequisse teach wherein the second bumper (48, rightmost) is disposed proximate a trailing edge (right side) of the vane (26) [0066].
Regarding Claim 6, Cortequisse teaches the stator assembly as set forth in Claim 1. 
wherein the vane (26) is a monolithic component.
Regarding Claim 7, Figures 3-4 of Cortequisse teach a stator assembly, comprising: a vane (26) comprising a suction side (56), a mating portion (proximate 32), and a first tab (48), the first tab (48) disposed on the suction side (56) and extending circumferentially away from the suction side (56); a ring (comprising 38, 32) having a slot configured to receive the vane (26); a potting component (50) comprising silicone disposed between the mating portion of the vane (26) and the slot of the ring (32, 38), the potting component (50) configured to join the vane (26) and the ring (32, 38), wherein: the first tab (48) include a radial height, the ring (32, 38) includes a radial thickness. Asperities (48) are distributed anywhere over the surfaces and may be concave or convex [0066]. Convex asperities (48) satisfy broadest reasonable interpretation of a tab [0066]. Paragraph [0068-0069] describes layer (50) as being a polymer, specifically silicone.
Cortequisse does not expressly teach wherein the radial height is approximately equal to the radial thickness, wherein approximately equals +/- 15% of the radial thickness as claimed. However, such a thickness would have been obvious in view of design choice. 
The courts have held various common practices to require only ordinary skill in the art and hence are considered routine expedients. One of these practices includes a change in proportion. The courts have held where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device would not be patentably distinct from the prior art device (see MPEP § 2144.04, IV, A). With respect to the instant application, the tabs (48) of Cortequisse help anchor the potting component (50) [0067]. The disclosure treats this function as being due to the presence of the tab (48), not the relative dimensions between the tab and the ring. There does not appear to be any part of Applicant’s disclosure which shows criticality for the radial height being 
It would have been obvious to one of ordinary skill in the art to modify the stator assembly taught by Cortequisse such that the radial height is approximately equal to the radial thickness, wherein approximately is equal to +/- 15% of the radial thickness as a matter of design choice, since a change in proportion is considered a routine expedient that only requires one of ordinary skill. 
Regarding Claim 8, Cortequisse teaches the stator assembly as set forth in Claim 7. 
Figures 3-4 of Cortequisse teach wherein the first tab (48) extends orthogonal to the suction side (56) [0066].
Regarding Claim 9, Cortequisse teaches the stator assembly as set forth in Claim 8. 
Figures 3-4 of Cortequisse teach a first circumferential recess disposed in the slot proximate the first tab (48), wherein the first circumferential recess is configured to receive the first tab (48). The claim does not specify the structure of the "recess", "slot", or how the tab is "received". The space in which vane (26) is received shown in Fig. 4 is dividable into respective "recess" for purposes of interpretation
Regarding Claim 10, Cortequisse teaches the stator assembly as set forth in Claim 7. 
Figures 3-4 of Cortequisse teach wherein the first tab (48, leftmost in Figure 3) is disposed proximate a leading edge (left end) of the vane (26) [0066].
Regarding Claim 11, Cortequisse teaches the stator assembly as set forth in Claim 10.
a second tab (48, rightmost in Figure 3) disposed on the suction side (56) of the vane (26) [0066].
Regarding Claim 12, Cortequisse teaches the stator assembly as set forth in Claim 11.
Figures 3-4 of Cortequisse teach wherein the second tab (48, rightmost) is disposed proximate a trailing edge (right side) of the vane (26) [0066].
Regarding Claim 13, Cortequisse teaches the stator assembly as set forth in Claim 12. 
Figures 3-4 of Cortequisse teach a second circumferential recess disposed in the slot proximate the second tab (48), wherein the second circumferential recess is configured to receive the second tab (48). The claim does not specify the structure of the "recess", "slot", or how the tab is "received". The space in which vane (26) is received shown in Fig. 4 is dividable into respective "recess" for purposes of interpretation.
Regarding Claim 14, Cortequisse teaches the stator assembly as set forth in Claim 7. 
Figures 3-4 of Cortequisse teach wherein the vane (26) is a monolithic component.
Regarding Claim 15, Figures 1-2 of Cortequisse teach a gas-turbine engine comprising: a compressor section (5); a stator assembly (34) disposed aft of the compressor section (rearmost 34). Figures 3-4 teach the stator assembly: comprising a vane (26) comprising a suction side (56), a mating portion (inner end of 26), and a first tab or a first bumper (48), the first tab or first bumper (48) disposed on the suction side (56) and extending circumferentially away from the suction side (56); a ring (comprising 38, 32) having a slot configured to receive the vane (26); and a potting component (50) comprising a silicone disposed between the mating portion of the vane (26) and the slot of the ring (32, 38), the potting component (50) configured to join the vane (26) and the ring (32, 38), wherein: the first bumper (48) includes a radial height, the ring (38, 32) includes a radial thickness. Asperities (48) are distributed anywhere over the surfaces and may 
Cortequisse does not expressly teach wherein the radial height is approximately equal to the radial thickness, wherein approximately equals +/- 15% of the radial thickness as claimed. However, such a thickness would have been obvious in view of design choice. 
The courts have held various common practices to require only ordinary skill in the art and hence are considered routine expedients. One of these practices includes a change in proportion. The courts have held where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device would not be patentably distinct from the prior art device (see MPEP § 2144.04, IV, A). With respect to the instant application, the bumpers (48) of Cortequisse help anchor the potting component (50) [0067]. The disclosure treats this function as being due to the presence of the bumper (48), not the relative dimensions between the bumper and the ring. There does not appear to be any part of Applicant’s disclosure which shows criticality for the radial height being approximately equal to the radial thickness. Furthermore, although no explicit discussion of the radial thickness compared to the radial height is discussed in Cortequisse nor is there a discussion of the drawings being to scale, Figure 3 at least representatively shows the radial thickness of (36) to be approximately equal to the radial height of bumper (48). One of ordinary skill would modify relative dimensions, such as the radial height compared to the radial thickness, dependent on design choice. 
It would have been obvious to one of ordinary skill in the art to modify the gas-turbine engine taught by Cortequisse such that the radial height is approximately equal to the radial thickness, wherein approximately is equal to +/- 15% of the radial thickness as a matter of 
Regarding Claim 19, Cortequisse teaches the gas-turbine engine as set forth in Claim 15. 
Figures 3-4 of Cortequisse teach wherein the first bumper or the first tab (48) is the first bumper. 
Regarding Claim 20, Cortequisse teaches the gas-turbine engine as set forth in Claim 15. 
Figures 3-4 of Cortequisse teach wherein the vane (26) is a monolithic component.
	 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745